Citation Nr: 1706646	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  09-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than December 8, 1964, for the grant of an increased (30 percent) rating for anxiety reaction.

2.  Whether a rating in excess of 30 percent for anxiety reaction was warranted at the time of a February 12, 1965, rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to June 1956.  He died in February 2011, during the pendency of this appeal.  The appellant is his surviving spouse and has been substituted in the place of the Veteran as a party to the appeal.  See United States Court of Appeals for Veterans Claims (Court) February 2012 Order. 

These matters came before the Board of Veterans' Appeals (Board) from February 2008 and May 2014 decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In the February 2008 decision, the RO determined that there was no clear and unmistakable error (CUE) in a December 1956 rating decision which granted service connection for anxiety reaction, assigning an initial noncompensable disability rating.  The Veteran disagreed with that denial and perfected an appeal to the Board.

In June 2010, the Board determined that there was no CUE in the December 1956 rating decision.  The Veteran appealed the Board's denial to the Court.  Meanwhile, the Veteran filed motions for reconsideration of the June 2010 Board decision.  The Court stayed the appeal pending disposition of the motions for reconsideration.  The Board denied the reconsideration motions in September 2010 and August 2011.  In November 2011, the Board dismissed the motion based upon notice of the Veteran's death.  Jurisdiction then returned to the Court. 

In February 2012, the Court lifted the stay on the appeal and granted the appellant's motion for substitution in place of the deceased Veteran. 

In a March 2013 Memorandum Decision, the Court affirmed the Board's June 2010 decision to not revise or reverse the December 1956 RO decision on the basis of CUE.  However, it found that the issue of whether a February 1965 rating decision, which had granted an increased (10 percent) rating for anxiety reaction, effective from June 19, 1956, should be revised or reversed on the basis of CUE was raised by the Veteran in July 2007 and remanded this matter to the Board.  

In April 2014, the Board remanded the issue of whether there was CUE in the February 1965 rating decision.  The Board remanded this matter for initial adjudication by the RO.

In a May 2014 decision, a Decision Review Officer determined that there was CUE in the February 1965 rating decision and revised that decision to reflect the grant of an increased (30 percent) rating for a psychiatric disorder/dementia (previously rated as anxiety reaction), effective from December 8, 1964.  In September 2014, the appellant submitted a notice of disagreement (NOD) with the May 2014 decision with regard to the disability rating and effective date assigned by the DRO.  In May 2015, a statement of the case (SOC) pertaining to the issue of entitlement to an effective date earlier than December 8, 1964, for the grant of an increased (30 percent) rating for a psychiatric disorder/dementia was issued, and the appellant submitted a substantive appeal (VA Form 9) in June 2015.

In April 2016, the Board remanded, for issuance of an SOC, the issue of whether a rating in excess of 30 percent for anxiety reaction was warranted at the time of a February 12, 1965, rating decision, as it was noted that the appellant had disagreed with both the disability rating and effective date assigned by the DRO in the May 2014 decision.  Specifically, the Board determined that the appellant's request in September 2014 NOD for "a full benefit rating to be made effective from the time [the Veteran] was initially awarded his service connection in 1956" represented her disagreement with both the 30 percent rating and the effective date of December 8, 1964, assigned by the DRO in the May 2014 decision.  The Board also remanded the issue of entitlement to an effective date earlier than December 8, 1964, for the grant of a 30 percent rating for anxiety reaction.  An SOC addressing whether a rating in excess of 30 percent for anxiety reaction was warranted at the time of a February 12, 1965, rating decision was issued in May 2016 and the Veteran timely filed a substantive appeal the following month.  Both matters were thereafter returned to the Board.

Upon review of the procedural history of this case, to specifically include the DRO's finding of CUE in the February 1965 rating decision and the appellant's subsequent disagreement with the DRO's May 2014 decision, the Board finds that the current appeal no longer encompasses whether the February 1965 rating decision contained CUE as that determination has already been made.  Notably, if the evidence establishes CUE in a prior decision, the prior decision will be reversed or amended; a finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104 (a), 3.105(a) (2016).  Thus, in consideration of the appellant's argument, raised in her NOD, the issues that must now be decided by the Board are (1) whether an effective date earlier than December 8, 1964, is warranted for the grant of the 30 percent rating for anxiety reaction and (2) whether a rating in excess of 30 percent for anxiety reaction was warranted at the time of a February 12, 1965, rating decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was initially awarded a 10 percent rating for anxiety reaction by way of an April 1957 rating decision, which rating was made effective from June 19, 1956; the Veteran did not disagree with that decision.

2.  On December 8, 1964, the RO received a claim for an increased evaluation for anxiety reaction; it is not factually ascertainable that an increase in disability occurred in the one-year period prior to December 8, 1964.

3.  At the time of the February 1965 rating decision, the Veteran's anxiety reaction did not result in considerably impaired ability to establish or maintain effective or favorable relationships with people; or psychoneurotic symptoms of reduced reliability, flexibility, and efficiency levels resulting in considerable industrial impairment.


CONCLUSIONS OF LAW

1.  The assignment of an effective date earlier than December 8, 1964, for the award of a 30 percent rating anxiety reaction is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.157, 3.400 (2016).

2.  At the time of the February 12, 1965, rating decision, the criteria for a disability rating in excess of 30 percent for anxiety reaction were not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.132, Diagnostic Code 9400 (1965).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As discussed above, the matters currently before the Board stem from a disagreement with a 2014 rating decision that found CUE in a February 1965 rating decision and the Veteran's disagreement with the DRO's assignment of a 30 percent rating, but not higher, for anxiety reaction, effective from December 8, 1964.  With respect to claims based on CUE, the Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) are not applicable.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (2001)).  Further, because the matters currently before the Board stem from a disagreement as to "downstream" questions, there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the matters decided herein has been obtained.  The evidence includes the Veteran's service treatment and personnel records, VA treatment records, applications for VA disability compensation, and statements from the Veteran and the appellant.  There is no suggestion that additional evidence, relevant to this matter, exists and can be procured.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were fulfilled.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal as the evidence of record is sufficient for the Board to rely upon to adjudicate the merits of the claims currently before it.  Thus, the Board is satisfied that no further development action is required.

II.  Effective Date

As noted in the Introduction, in a May 2014 rating decision, it was determined that the RO, in February 1965, had committed CUE in assigning only a 10 percent rating for the Veteran's service-connected psychiatric disorder/dementia, previously rated as anxiety reaction and a 30 percent rating was, effective from December 8, 1964, which was indicated to be the date of the Veteran's increased rating claim.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(3) (formerly (b)(2)); 38 C.F.R. § 3.400(o)(2) (2016); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) (now (b)(3)) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim"); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) (stating that an "increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

Prior to March 24, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  But see 38 C.F.R. § 3.1(p) (2015) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that 

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

Here, the DRO determined that the Veteran's increased rating claim stemmed from a December 1964 filing and assigned an effective date for the assignment of the 30 percent rating that corresponded with the date of his increased rating claim that led to the February 1965 rating decision determined to have contained CUE.  Thus, to be entitled to an earlier effective date it must be shown either that an earlier claim was filed or that it is factually ascertainable that the increase occurred within the year prior to the filing of the Veteran's claim.

A review of the record shows that the Veteran was initially awarded service connection for anxiety reaction via a December 1956 rating decision.  At that time, a noncompensable rating was assigned, effective from June 19, 1956.  After issuance of that rating decision, the Veteran submitted to a VA examination and in an April 1957 rating decision, the RO awarded an initial rating of 10 percent, effective from June 19, 1956.  The Veteran was notified of that decision via a letter dated on April 25, 1957, but did thereafter file a notice of disagreement.  On December 8, 1964, the RO received from the Veteran a VA Form 21-4138 wherein he referenced his previous award of VA disability compensation and requested that his claim be reopened and that he be scheduled for a VA examination to evaluate his disability.  The Veteran was afforded a VA examination the following month and on February 11, 1965, the RO issued a rating decision continuing a 10 percent rating for the Veteran's anxiety reaction, but noted that the disability was then being evaluated in accordance with the diagnostic criteria set forth in 39 C.F.R. § 4.132, Diagnostic Code (DC) 9400 (1965).

As noted, the Veteran did not disagree with the April 1957 rating decision that awarded the Veteran an initial 10 percent rating.  A review of the record also fails to reveal that new and material evidence was submitted within one year of the April 1957 rating decision.  In this regard, the Board notes that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"; this prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b) (2016); see Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal).  Accordingly, the April 1957 became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The Board also finds no communication dated between April 1957 and December 1964 that can be construed as an increased rating claim for the Veteran's service-connected anxiety disorder.  

The Board notes also that prior to March 24, 2015, applicable regulations provided that "[a] report of examination or hospitalization" may constitute an "informal claim for benefits . . . if the report relates to a disability which may establish entitlement."  38 C.F.R. § 3.157(a) (2014).  But see 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating the provisions of 38 C.F.R. § 3.157 which allowed various documents other than claims forms to constitute claims).  Specifically, it was provided that once a formal claim for compensation has been allowed, an informal claim for an increased disability rating "'will' be initiated by a report of examination or hospitalization for previously established service-connected disabilities."  Norris v. West, 12 Vet. App. 413, 417 (1999); see 38 C.F.R. § 3.157(b); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened"), aff'd Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013).  In this regard, the Board notes also the record contains no report of examination or hospitalization dated between April 1957 and December 1964.  Thus, the provisions of 38 C.F.R. § 3.157(b), pertaining to informal claims, in effect prior to March 24, 2015, are not for application in this case.

As such, the Veteran is only entitled to an effective date prior to December 8, 1964, for the assignment of a 30 percent rating if it is factually "ascertainable that an increase in disability had occurred" within the one-year period prior to December 8, 1964.  In this regard, the documents in the evidence of record dated between December 9, 1963, and December 8, 1964, do not show an increase in the Veteran's psychiatric disability.  Indeed, the only evidence of record dated during this time period is a request for change of address.  Moreover, the report of the examination afforded to the Veteran is January 1965 contains no statement or information that can be relied upon to support a finding that any increased in disability occurred within the year prior to December 8, 1964.  
Given the absence of evidence relevant to the severity of the Veteran's anxiety disorder in the one-year period prior to receipt of his claim for increased compensation, it cannot be said that it is factually "ascertainable that an increase in disability had occurred" within the one-year period prior to December 8, 1964, such that effective date earlier than the date of his claim may be assigned.  38 U.S.C.A. § 5110(b)(2).  Therefore, the assignment of an effective date earlier than December 8, 1964, for the assignment of a 30 percent rating for anxiety reaction is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Disability Rating

Also as noted in the introduction, in a May 2014 rating decision, it was determined that the RO, in February 1965, had committed CUE in assigning only a 10 percent rating for the Veteran's service-connected psychiatric disorder/dementia, previously rated as anxiety reaction.  Specifically, it was determined that the evidence of record at the time of the February 1965 rating decision supported the assignment of a 30 percent rating in accordance with the diagnostic criteria then in effect.  
In disagreeing with the DRO's decision, the appellant argued for entitlement to "a full benefit rating" effective from the time [the Veteran] was awarded his service connection in 1956."  The appellant also cited to various pieces of evidence that pre-dated the February 1965 rating decision in support of her argument.  

The Board has reviewed the evidence of record, but finds that the evidence of record does not support a rating in excess of 30 percent for anxiety reaction at the time of the February 12, 1965, rating decision.  Specifically, the regulatory criteria in effect at the time of the February 1965 rating decision provided that anxiety reaction was to be evaluated in accordance with the General Rating Formula for Psychoneurotic Disorders.  See 38 C.F.R. § 4.132, DCs 9400-9406 (1965).  Under the General rating Formula, that was in effect in February 1965, a 30 percent disability rating was warranted for "[d]efinite impairment in the ability to establish or maintain effective and wholesome relationships with people" and where "[t]he psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce considerable industrial impairment."  Id.  A 50 percent disability rating was warranted when one's "[a]bility to establish or maintain effective or favorable relationships with people is substantially impaired" and when "[b]y reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in severe industrial impairment."  Id.  A 70 percent disability rating was warranted when one's "[a]bility to establish or maintain effective or favorable relationships with people is seriously impaired" and when "[t]he psychoneurotic symptoms are of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment."  Id.  Lastly, a 100 percent rating was assigned when "[t[he attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community" and where there are [t]otally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior" as well as being "[d]emonstrably unable to obtain or retain employment."  Id.

In the instant case, the evidence shows that the Veteran was discharged from service due to his anxiety reaction, and as a result service connection was established the day following separation from service.  The Veteran's service treatment records show that he received treatment for anxiety reaction in April 1956.  He was found to be well-oriented in all spheres with a clear sensorium and no delusions or hallucinations.  He seemed to be anxious, tense, and depressed as well as greatly hampered by insecurity in using words.  He was also seen as somewhat impulsive with a tendency towards the use of projection as a defense mechanism.  The physician found that the Veteran's anxiety reaction was due to his educational deficits, his difficulty in adjusting to shipboard life, and the financial strain placed on him by his family.  Also of record is a May 1956 report from the Physical Evaluation Board revealed the Veteran to be unfit to perform his duties due to anxiety reaction.  

The Veteran underwent a VA examination in February 1957, at which time he complained of bloody noses, headaches, and poor memory.  Examination revealed a neat appearance and friendly and cooperative manner.  The Veteran was well-oriented in all spheres, had appropriate emotional reactions, and good attention.  He did not appear to be unduly tense, apprehensive, tremulous, or depressed, nor was there any evidence of disturbances of memory, train of thought, mental grasp, perception, or ideational content.  There were no hallucinations, delusions, obsessions, or compulsions.  The Veteran had poor insight into his condition as well as immature judgment.  He did not exhibit any psychosis or psychopathy.  The examiner diagnosed the Veteran with chronic anxiety reaction in a schizoid personality.  

The Veteran was again examined in January 1965, at which time he reported that was "not feeling too good."  He stated that he was having trouble sleeping and was very nervous most of the time.  He further indicated nose bleeds once in a awhile and severe headaches often sometimes accompanied by an upset stomach, as well as dizzy spells.  The Veteran stated that when he woke up in the morning, objects seemed to be in the wrong place and at time he could not remember such things as names of streets.  It was noted that in the past eight years, the Veteran had held various job, but had been unemployed since moving to California that past August.  The Veteran did report looking for work.  It was also noted that the Veteran had recently married.

Mental status examination revealed that the Veteran was neatly dressed and correctly oriented in all three spheres, but was very tense, nervous, anxious, and quite restless.  He was noted to be polite and cooperative in answering questions to the best of his ability.  The Veteran also showed no mannerisms or other abnormal behavior.  There was some increase in pressure of speech, but the Veteran's answers were indicated to be relevant and coherent.  His affect and mood were in keeping with his thought content and he was not depressed.  The Veteran also denied any suicidal ruminations and there was no evidence of bizarre ideation or delusions.  The examiner stated that basically, the Veteran seemed to be an anxious, insecure, and ineffectual individual of borderline intelligence, with only fair judgment and no insight.  The examiner diagnosed the Veteran as having anxiety reaction and concluded that the clinical severity of the condition and degree of impairment were both moderate.

The record is then devoid of any medical documents until August 1975 at which time a periodic report was issued by a psychiatrist at the San Diego, California, VA outpatient clinic (OPC).  It was noted that the Veteran had been seen at that facility for brief treatment and psychiatric evaluation in the late 1960s, but had not been seen from April 1971 until June 1975.

In light of the aforementioned evidence, the Board finds that a rating in excess of 30 percent was not warranted at the time of the February 1965 rating decision.  In this regard, the Board notes in Hood v. Brown, the Court stated that the term "definite" as used in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character.  4 Vet. App. 301 (1993).   The Court invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.  Id; see 38 U.S.C.A. § 7104 (d)(1).  

Further, in a November 1993 precedent opinion, VA's General Counsel concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree," and that the term represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOPGCPREC 9- 93.  VA's General Counsel further defined "considerable," as used in the criteria for a 50 percent rating, as set forth in 38 C.F.R. § 4.132, as a "rather large" degree of strength or intensity.  Id.  VA, including the Board, is bound by this interpretation of the term.  38 U.S.C.A. § 7104 (c) (West 2014).

Using the definitions of "definite" and "considerable" above, the Board cannot conclude that the Veteran had a "[d]efinite impairment in the ability to establish or maintain effective and wholesome relationships with people or that his psychoneurotic symptoms combined to produce "considerable industrial impairment."  Indeed, it was noted that the Veteran had recently married, which would demonstrate his ability to develop and maintain develop, as opposed to an inability to do so.  Further, the Veteran himself reported that he had worked various jobs and was then currently seeking employment.  Although not working at the time of the January 1965 VA examination, there is no suggestion in the evidence that the reason for his unemployment was due to the combined effect of his psychiatric symptoms.  The evidence also does not demonstrate that the Veteran's ability to establish or maintain effective or favorable relationships with people was seriously impaired or that he was virtually isolated in the community.  Further, evidence demonstrating pronounced impairment in the ability to obtain or retain employment or suggesting that the Veteran was in fact unable to obtain or retain employment is lacking.  

Without some evidence that the Veteran's anxiety reaction resulted in a higher level of impairment tantamount to that described in the criteria for ratings in excess of 30 percent, the preponderance of the evidence fails to support a finding that a disability rating in excess of 30 percent for anxiety reaction was warranted at the time of the February 1965 rating decision.  See 38 C.F.R. § 4.132, DC 9400.  



ORDER

Entitlement to an effective date earlier than December 8, 1964, for the award of a 30 percent rating for service-connected anxiety reaction is denied.

Entitlement to a rating in excess of 30 percent for anxiety reaction at the time of the February 12, 1965, rating decision is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


